OUTSOURCING AGREEMENT

 

 

KNOW ALL MEN BY THIS PRESENTS:

 

This OUTSOURCING AGREEMENT made and executed this 6th day of August, 2008
[stamped AUG 08 2008] (“Effective Date”) at Makati City, Metro Manila,
Philippines, by and between:

 

BASTION PAYMENT SYSTEMS CORPORATION, a corporation duly organized and existing
under and by virtue of the laws of the Republic of the Philippines with
principal place of business at 9th Floor, Don Chua Lamko Building, Leviste cor.
H.V. De La Costa Sts. Salcedo Village, Makati City, Philippines, represented
herein by its Chief Executive Officer, Wilfred Tan, hereinafter referred to as
“BASTION”.

 

-and-

 

MOBICLEAR INC, a corporation, duly organized and existing under and by virtue of
the laws of the British Virgin Islands, which is a wholly-owned subsidiary of
Mobiclear Inc., a corporation organized under the laws of the state of
Pennsylvania, US, with an office at 3rd Floor, Shun Feng International Centre,
182 Queen’s Road East, Wanchai, Hong Kong, represented herein by its Chief
Executive Officer, Stephen Cutler, hereinafter referred to as “CLIENT”;

 

–  WITNESSETH: THAT –

 

WHEREAS, BASTION has developed certain software programs, procedures related to
software development, maintenance, project management, and related services
(“SERVICES”) which are available to other companies;

 

WHEREAS, BASTION possesses technology, processes, equipment, and procedures
(“TECHNOLOGY”) that allows it to develop software programs and the like;

 

WHEREAS, BASTION has demonstrated expertise in the field of developing,
designing, and maintaining software programs, as well as the project management
and oversight of such projects;

 

WHEREAS, the CLIENT is desirous to use BASTION TECHNOLOGY and SERVICES to
develop and maintain its software products;

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the terms
and conditions contained in this Agreement, the Parties hereto agree to the
following:

 

I. DEFINITION OF TERMS

 

1.1       Definitions.  Unless the context otherwise requires, terms used herein
shall have the meanings specified in Schedule 1.

 

1.2       Interpretations.  Each definition in this Agreement includes the
singular and the plural. Captions and Section headings used herein are for
convenience and reference only and are not to be considered or used in
determining the content thereof. The Schedules referred to throughout this
Agreement are attached hereto and are incorporated herein.

 

--------------------------------------------------------------------------------



II. SCOPE OF SERVICES

 

2.1       The systems and services to be provided by BASTION on behalf of Client
are listed in Schedule 2.

 

2.2       Basic Services.

 

2.2.1    Bastion and the Client will agree, from time to time, on specific
projects or services which will be rendered by Bastion. An agreement as to the
nature and scope of each project or service shall be attached to this agreement
as an amendment,

 

2.2.2    The fees as agreed upon by both Parties from time to time, shall apply
to these projects or services.

 

2.2.3    Optional Services – List of additional Services available at the option
of CLIENT as indicated in Schedule 3.

 

2.3       The aforementioned coverage of services to be rendered by BASTION is
without prejudice to inclusion of other services which the Client may in the
future request, and which BASTION, may accede to provide, as may be embodied in
an amendment to this Agreement or a supplement hereto.

 

III. SERVICE FEES, BILLINGS, PAYMENT AND TAXES

 

3.1       BASTION shall be entitled to collect its fees as compensation for the
services herein rendered. The amount of such fees is indicated in Schedule 2.
The price is exclusive of taxes. In case CLIENT exercises option to avail
Optional Services, fees for such service shall be billed on the then current
rate at the time the option is exercised.

 

3.2       BASTION will provide billing statements to CLIENT every 25th day of
the month to reflect the deductions made on CLIENT’s account. CLIENT can also
opt to directly wire or transfer money directly into BASTION’s Bank Account.
BASTION will provide the account information to the CLIENT.

 

3.3       The CLIENT agrees that all fees for services billed shall be paid
within ten (10) days from the billing date. Any payment not made when due shall
be subject to penalty charge of three (3%) percent per month, with a fraction of
a day in a month counted as one month, unless superseded by a different written
agreement of the Parties.

 

3.4       CLIENT agrees to pay in full, any fines, charges, surcharges,
penalties, that may be levied by the legal and regulatory authorities, in
connection to the business operations of the CLIENT.

 

3.5       CLIENT agrees that the start of the billing period will be the date of
execution of the contract. In the case where the billing period is less than a
full calendar month, the CLIENT shall be billed on a fractional basis.

 

IV. TERM OF THE AGREEMENT

 

4.1       This Agreement shall take effect upon its execution and shall exist
for a Minimum Term of two (2) years as indicated in Schedule 2. This Agreement
may be terminated by either party, for any reason, upon sixty (60) days prior
written notice to the other party.

 

--------------------------------------------------------------------------------

4.2   The right to terminate for good cause shall particularly be given in the
event of:  [look at]

 

 

(a)       liquidation of the respective other Party;

 

(b)       the application and/or opening of insolvency proceedings over the
assets of the respective other party;

 

(c)       a material worsening of the financial situation of the respective
other Party;

 

 

(d)       breach of material contractual obligations by the respective other
Party; in relation there shall be particularly be a breach of material
contractual obligations if the obligations under Article III are breached;

 

(e)        official written communications from legal or regulatory authorities
instructing either Party to terminate without prejudice, the operations of the
other Party for whatever reason.

 

 

4.3       Every termination is required to be in writing. Termination by email
is excluded.

 

4.4       Should either party to this Agreement commit any breach of the
provisions hereof, the aggrieved party shall require the other party to remedy
such breach and should the latter fail to remedy such breach within thirty (30)
days from the receipt of the written notice, the aggrieved party shall be
entitled to cancel or terminate this Agreement with immediate effect.

 

4.5       BASTION reserves the right to suspend, with due notice to the CLIENT,
services to the CLIENT, upon instruction by legal and authorized government and
regulatory agencies, as may be provided for by law, in the areas of operation of
BASTION.

 

V. EFFECT OF TERMINATION

 

5.1       Upon expiration or termination of this Agreement, BASTION shall have
no further obligation to provide the services to the CLIENT and all outstanding
unpaid obligations due and owing to BASTION shall become immediately due and
payable. Expiration or termination of this Agreement shall not affect the
obligation of the CLIENT to pay for the services rendered or any other
obligation or liability owing or which becomes owing under this Agreement
whether the obligations arise prior to or after the date of termination.

 

5.2       In case of pre-termination without cause by the CLIENT, it shall be
liable for the fees corresponding to the unexpired term of the contract.

 

5.3       In case of suspension of services due to other legal or regulatory
requirements attributable to the CLIENT, the CLIENT shall be liable for fees
corresponding to the term of suspension.

 

--------------------------------------------------------------------------------

VI. LIMITATION OF LIABILITY

 

6.1       NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE USE OF
BASTION’S SERVICES OR TECHNOLOGY IS SOLELY AT CLIENT’S OWN RISK. THE SERVICES
AND TECHNOLOGY ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS. BASTION
EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND WITH RESPECT TO THE SERVICES AND
TECHNOLOGY, WHETHER EXPRESS OR IMPLIED INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. BASTION
MAKES NO WARRANTY THAT THE SERVICES, TECHNOLOGY, AND PRODUCTS PRODUCED WILL MEET
CLIENT’S REQUIREMENTS, OR WILL BE UNINTERRUPTED, TIMELY, SECURE, CURRENT,
ACCURATE, COMPLETE OR ERROR-FREE OR THAT THE RESULTS THAT MAY BE OBTAINED BY USE
OF THE SERVICES AND TECHNOLOGY WILL BE ACCURATE OR RELIABLE. CLIENT UNDERSTANDS
AND ACKNOWLEDGES THAT CLIENT’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO ANY
DEFECT IN OR DISSATISFACTION WITH THE SERVICES AND TECHNOLOGY IS TO CEASE TO USE
THE SERVICE.

 

6.2       BASTION shall not be liable for damage or loss suffered by CLIENT or
its Customers in case of erroneous application or non-application transactions.
Under no circumstance shall BASTION be liable for the use of its SERVICES AND
TECHNOLOGY, or for any delay or failure in performance resulting directly or
indirectly from acts of nature, forces or causes beyond its reasonable control,
including without limitation, internet failures, computer equipment failures,
telecommunication equipment failures, other equipment failures, electrical power
failures, strikes, labor disputes, riots, insurrections, civil disturbances,
shortages of labor or materials, fires, floods, storms, explosions, or other
casualty, illness, accidents, acts of God, war, governmental actions, orders of
domestic or foreign courts or tribunals, non performance of third parties, or
loss or fluctuations in heat, light or air conditioning.

 

VII. CONFIDENTIALITY, NON DISCLOSURE & NON-CIRCUMVENTION

 

7.1       CLIENT understands that the use of SERVICES and TECHNOLOGY will result
in disclosure of BASTION business including, without limitation to, computer
programs, object code, source code, technical drawings, algorithms, research,
technique, architecture, know-how, formulas, processes, ideas, inventions
(whether patentable or not), schematics, customer lists, and other technical,
business, financial, customer and product development plans, forecasts,
strategies and information (“Confidential Information”). Confidential
Information also includes the manner in which any such information may derive or
be combined with other information, or synthesized, or used.

 

7.2       In consideration of the CLIENT’s access to SERVICES and TECHNOLOGY,
the CLIENT hereby agree (a) to hold Bastion’s Confidential Information in strict
confidence and to take reasonable precautions to protect such Confidential
Information, including, without limitation, all precautions that CLIENT employs
with respect to its own confidential materials; (b) not to divulge any such
Confidential Information or any information derived therefrom to any third
person; (c) not to remove or export or re-export any such Confidential
Information or any direct product thereof, except in compliance with, and with
all licenses required under applicable law and regulations; (d) not to copy or
reverse engineer any such Confidential Information, and (e) any employee given
access to any such Confidential Information must have a legitimate “need to
know” and shall be similarly bound in writing.

 

--------------------------------------------------------------------------------

7.3       Obligations of confidentiality under this Agreement shall not apply to
Confidential Information to the extent it is (a) information that is available
or becomes available to the general public without restriction through no
wrongful act or omission of the CLIENT; (b) information received from third
party having the right to transfer said information; (c) information disclosed
pursuant to a subpoena or order of a court, agency or government authority of
competent jurisdiction which is binding to the CLIENT provided that the CLIENT
shall, to the extent permitted there under, immediately notify BASTION and
permit BASTION to contest such subpoena or court order.

 

7.4       Unless otherwise provided in this Agreement, BASTION all rights to its
Confidential Information and no rights in connection with the Confidential
Information are expressly or impliedly granted to the CLIENT.

 

7.5       Upon termination of this Agreement for any reason, each Party’s rights
and obligations hereunder with respect to Confidential Information received
prior to such termination shall continue for a period of three (3) years after
the date of termination; provided, however, that with respect to Confidential
Information which consists of source code, product schematics, or related
documentation, the obligations contained in this agreement shall continue
indefinitely.

 

7.6       Upon request of BASTION, at any time, the CLIENT shall (a) turn over
all Confidential Information and all documents or media containing such
Confidential Information including any and all copies or extracts thereof,
and/or (b) destroy all information or materials developed or based on such
Confidential Information which were prepared by the CLIENT and certify to
BASTION in writing that it has complied with the provisions of this paragraph.

 

7.7       The CLIENT shall have no exclusive right as to the SERVICES and
TECHNOLOGY unless otherwise specified or agreed upon in the scope of work as
specified in Schedule 2. BASTION hereby grants a non-exclusive and
non-transferable license to use any proprietary SERVICE OR TECHNOLOGY of BASTION
that may be required in connection with the performance of this Agreement. This
license, regardless of product covered hereby, shall terminate immediately upon
termination of this Agreement whether for cause or otherwise.

 

7.8       The CLIENT shall not circumvent, compete or in any manner deal
directly with the business of BASTION or its bank partners or entities. CLIENT
shall not hire any employees of BASTION at anytime within three (3) years upon
termination of this Agreement. In case of breach of this provision, the
non-breaching party shall be entitled to liquidated damages, in addition to cost
of suit, attorneys’ fees and other rights and remedies available at law.

 

7.9       CLIENT warrants that all intellectual property with regards to design,
ideas, or concepts that it has requested BASTION to develop as part of its
service to the CLIENT is its own and will not infringe upon the intellectual
rights of other third parties.

 

7.10     BASTION recognizes and grants that the intellectual property rights to
software, and programs that are developed under this contract for the CLIENT is
the property of the CLIENT. BASTION furthermore recognizes and shall hold in
confidence, all intellectual property, or confidential information belonging to
the CLIENT.

 

--------------------------------------------------------------------------------

VIII. FORCE MAJEURE

 

8.1       Either party may terminate or suspend this Agreement immediately,
subject only to notice being given in writing, if by act of the government,
legal, regulatory, investigative, operational or economic reasons, or due to
causes beyond either party’s control it becomes desirable or necessary to
terminate this Agreement. Either party may likewise terminate this Agreement
immediately upon notice to the other party in the event of fire, flood,
earthquake, war, epidemic, other acts of God, or other circumstances of force
majeure.

 

IX. RELATIONSHIP OF THE PARTIES

 

9.1       The performance by both parties of all of their duties and obligations
under this Agreement shall be strictly as independent contractors. Except as
expressly set out herein, nothing contained in this Agreement shall create or
imply any principal-agency relationship between the parties, nor shall this
Agreement be deemed to constitute a trust or joint venture between the parties,
and nothing in this Agreement will be construed to constitute either party as a
representative, partner or employee of the other party. Neither party shall have
any authority or power to obligate, contractually bind or otherwise commit the
other party to any duty, obligation or responsibility whatsoever.

 

X. REPRESENTATION & WARRANTIES

 

10.1

CLIENT represents and warrants that:

 

(a)        It can enter into this Agreement and that this Agreement does not
contravene or violate any agreement that it has entered into with other third
parties.

 

(b)       This Agreement constitutes its duly authorized, legal, valid, binding
and enforceable obligations.

 

(c)        It will not assign this Agreement, either in whole or in part, unless
Bastion agrees to such assignment in writing.

 

(d)       The performance of its obligations under this Agreement will not
constitute or result in breach of its Articles of Incorporation, By-Laws or the
provisions of any material contract to which it is a party or by which it is
bound; or result in the violation of any law, regulations, judgment, decree, or
government order applicable to it.

 

(e)        All approvals and authorization required for the execution, delivery,
performance and consummation of this Agreement and the transactions contemplated
hereunder have been obtained.

 

(f)        The person signing this Agreement is duly authorized and that the
other party may verify proof of such authority to its satisfaction.

 

(g)       It has proven legal ownership of all intellectual property with
regards to designs and specifications which it might ask BASTION to develop on
its behalf.

 

--------------------------------------------------------------------------------

10.2     BASTION represents and warrants that:

 

(a)        It can enter into this Agreement and that this Agreement does not
contravene or violate any agreement that it has entered into with other third
parties.

 

(b)       This Agreement constitutes its duly authorized, legal, valid, binding
and enforceable obligations.

 

(c)        It will not assign this Agreement, either in whole or in part, unless
the Client agrees to such assignment in writing.

 

(d)       The performance of its obligations under this Agreement will not
constitute or result in breach of its Articles of Incorporation, By-Laws or the
provisions of any material contract to which it is a party or by which it is
bound; or result in the violation of any law, regulations, judgment, decree, or
government order applicable to it.

 

(e)        All approvals and authorization required for the execution, delivery,
performance and consummation of this Agreement and the transactions contemplated
hereunder have been obtained.

 

(f)        The person signing this Agreement is duly authorized and that the
other party may verify proof of such authority to its satisfaction

 

XI. MISCELLANEOUS

 

11.1     CLIENT is prohibited and should not undertake any transactions or
request Bastion to undertake, develop, or get involved in activities such as:
development of illegal or legally contestable software programs and systems that
infringe upon intellectual property rights.

 

11.2     This Agreement and the schedules attached hereto represent the entire
understanding between the parties with respect to the subject matter hereof and
all prior arrangements, representations or expressions of intent, however given,
are deemed superseded. Any amendment to this Agreement shall be effective only
upon the written conformity of both parties.

 

11.3     All notices and other way of communication issued to the Parties shall
be in writing and effectively delivered by a Party if such notices and
communication are delivered to the address stated below or the last known place
of business or the registered office: (a) if delivered by facsimile with a
transmission page evidencing successful transmission of the entire fax, or (b)
if mailed by certified or registered mail with postage prepaid, or private
courier, on the day after confirmed receipt by the Receiving Party. Notice via
“a” shall be effective the day following the day the notice is effectuated.
Notice via “b” shall be effective the day following the verified date of
delivery to recipient. Addresses for notice to either party are as shown below,
or as subsequently modified by written notice.

 

MOBICLEAR INC

Attention: Stephen P. Cutler, CEO

Address:

3rd Floor, Shun Feng International Centre

 

182 Queens Road East

 

Wanchai, Hong Kong

Email:

steve.cutler@mobiclear.com

 

 

 

 

--------------------------------------------------------------------------------

 

BASTION PAYMENT SYSTEMS CORP.

Attention: Wilfred Tan, CEO

Address:

9th Floor, Don Chua Lamko Building

 

Leviste corner H.V.Dela Costa Street

 

Salcedo Village

 

Makati City 1227 Philippines

Email:

wilfred.tan@paybps.com

 

11.4     No such waiver of a breach, failure of any condition, or any right or
remedy contained in or granted by the provisions of this Agreement shall be
effective unless it is in writing and signed by the party waiving the breach,
failure, right or remedy. No waiver of any breach, failure, right or remedy
shall be deemed a waiver of any other breach, failure, right or remedy, whether
or not similar, nor shall any waiver constitute a continuing waiver unless the
writing so specifies.

 

11.5     No forbearance, delay or indulgence by either party in enforcing the
provisions of this Agreement shall prejudice or restrict the rights of that
party nor shall any waiver of its rights operate as a waiver of any subsequent
breach and no right, power or remedy herein conferred upon or reserved for
either party is exclusive of any other right, power or remedy available to that
party and each such right, power or remedy shall be cumulative.

 

11.6     All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available. In the
event of any proceedings or actions by a party to enforce the terms and
provisions of this Agreement, the prevailing party shall be entitled, in
addition to all other relief granted or awarded in any suit or proceedings, to a
reasonable sum of attorney’s fees and costs incurred in connection therewith.

 

11.7     This Agreement and any and all legal matters that may arise out of or
in connection herewith shall be subject to, governed by, and construed in
accordance with the laws of the Republic of the Philippines. The venue for all
suits, proceedings and actions arising from this Agreement shall be the courts
of competent jurisdiction in Makati City, to the exclusion of all other venues.

 

11.8     If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
Effective Date hereof.

 

BASTION PAYMENT SYSTEMS CORP.

 

 

 

By:

By:

 

 

/s/ Wilfred G. Tan

/s/ Stephen P. Cutler

Wilfred G. Tan

Stephen P. Cutler

Chief Executive Officer

Chief Executive Officer

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

1. /s/ unintelligible

2. /s/ Edward C. Pooley

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

REPUBLIC OF THE PHILIPPINES

)

MAKATI CITY

) ss

 

At the above locality, this August 8, 2008, the following persons personally
appearing before me and exhibiting their respective community tax certificates
(CTCs).

 

 

Name

Passport / CTC No. / Corp Registration Number

Date and Place of Issue

BASTION PAYMENT SYSTEMS CORP.

CS200513194

03 August 2005, Mandaluyong City, Philippines

WILFRED G. TAN

CCI2006 19484610

16 January 2008, Makati City, Philippines

CARLOS T. TENGKIAT

SS0911671

10 April 2006, Manila, Philippines

STEPHEN P. CUTLER

711789104

09 December 2005,Washington DC, USA

EDWARD C. POOLEY

441038751

20 February 2008, Manila

MOBICLEAR INC

1494840

24 July, 2008, Territory of the British Virgin Islands

 

known to me to be the same persons who executed the foregoing Outsourcing
Agreement consisting of thirteen (13) pages, including this page of the
Acknowledgement, signed by the parties and the witnesses on all pages, and the
parties to the instrument acknowledged to me that the same is of their free will
and voluntary act and deed and of the corporations which they represent.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal at
the place and on the date first above written.

 

/s/ Luis M. Duka Jr.

[notary public stamp]

 

Doc. No. 2778

Page No. 22

Book No. XCVII

Series of 2008

 

--------------------------------------------------------------------------------

Schedule 1: Definition of Terms

 

Term

Definition

Consultancy

Refers to any and all services performed by Bastion in relation to the client.

Design

Refers to any high level design or detailed design outlining how the code or
software shall be written, regardless of programming platform

Methodology

Refers to the software development methodology or technique.

Programs

Refers to software in binary or object form, which is already ready for
execution on a computer platform.

Project Management

Refers to the act of managing and coordination between two different groups of
stakeholders

Software

Refers to software in its binary or object form.

Source Code

Refers to software in its uncompiled form.

Technology

Refers to Bastion know how, Methodology, business processes, equipment, Project
Management and techniques in development

 

 

 

--------------------------------------------------------------------------------

Schedule 2: Basic Services and Scope of Services

 

General Terms

 

•          Setup fee will be 1 time payment only, demandable upon signing of
agreement.

•          All pricing shall be in USD

•          Consultancy fees will be fully charged if time of consultant exceeds
fifty percent (50%) of billable time per month, inclusive of weekends.
Otherwise, hourly rates will apply. The calculation of the total billable time
shall be 22 days * 8 hours / day

•          All rates are charged at a minimum of hourly rates. No fractional
rates are allowed.

•          A total list of personnel and their billing hours shall be provided
to the Client.

•          Bastion reserves the right to adjust fees to cater for foreign
exchange rates annually, or if the exchange rate fluctuation exceeds 10% over a
three month period.

•          Bastion shall provide the Client a software development process for
implementation of its projects; Part of the process should provide for user
acceptance and definition of user acceptance criteria.

 

--------------------------------------------------------------------------------

Schedule 3: Optional Service

 

General Terms:

•          End Client shall mean the customer of the Client.

•          Support and deployment shall mean the coverage of installation and
“deployment” of packaged software. It shall not include software development
efforts or any customization efforts.

•          End-Client implementation service refers to customization or software
development work specific to an end-client of the Client (MobiClear’s client)

 

Optional Services

Pricing

Remote support service

Quoted on case by case

Installation service

Quoted on case by case

Hosting service

Quoted on case by case

On-site support and deployment

Quoted on case by case

Expedite/Emergency development

Quoted on case by case

Product Development and Roadmap Development

Quoted on case by case

White Papers and Technical documentation and diagrams

 

Quoted on case by case

End-Client Implementation Service

Quoted on case by case

 

 

 

 

 